SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1373
KA 13-01618
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

RANDY JOHNSON, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ALAN WILLIAMS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered April 25, 2013. The judgment convicted
defendant, upon his plea of guilty, of reckless assault of a child.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: In appeal No. 1, defendant appeals from a judgment
convicting him, upon his plea of guilty, of reckless assault of a
child (Penal Law § 120.02) in connection with a medical diagnosis
determining that the child victim had sustained serious physical
injury as a result of shaken baby syndrome. Contrary to defendant’s
contention, the record establishes that his waiver of the right to
appeal was made knowingly, intelligently and voluntarily (see People v
Lopez, 6 NY3d 248, 256). County Court explained that defendant was
waiving “almost all issues as to sentence and punishment” including
the length of the sentence, and the written waiver of the right to
appeal set forth both the specific rights that defendant was waiving
and those that were not encompassed by the waiver. The court
ascertained that defendant had reviewed the written waiver with his
attorney, that he understood it, and that he had no questions for his
attorney or the court before signing it (see People v Ramos, 7 NY3d
737, 738; People v Bridenbaker, 112 AD3d 1379, 1379; cf. People v
Bradshaw, 18 NY3d 257, 262). We therefore conclude that defendant’s
valid waiver of the right to appeal encompasses his contention that
the sentence is unduly harsh and severe (see Lopez, 6 NY3d at 256;
People v Connolly, 114 AD3d 1231, 1231-1232, lv denied 23 NY3d 961).
In any event, that contention is without merit.

     Based upon defendant’s explanation during his plea colloquy of
his actions, i.e., that he had quickly grabbed the victim from the
                                 -2-                          1373
                                                         KA 13-01618

basinet on one occasion and had played with him by “tossing” him in a
spinning motion, the court conducted a presentence hearing to obtain
information regarding shaken baby syndrome. The People presented the
testimony of the victim’s treating physician, who is board certified
in emergency pediatric care and pediatric child abuse. She explained
that the injuries required more force to cause an acceleration and
deceleration of the victim’s head than would have occurred by the
actions defendant described. She denied on cross-examination that
certain medical conditions that the victim had were a contributing
factor to his injuries. She acknowledged, however, that one of those
medical conditions, i.e., macrocephali, was a source of controversy in
the medical community with respect to shaken baby syndrome but she
explained that there was no medical evidence to support the theory
that macrocephali contributed to a symptom of shaken baby syndrome,
i.e., subdural hematomas. In any event, the treating physician
explained that the victim lacked spinal fluid between the skull and
the brain, which is the condition that some physicians believe causes
tension on the veins between the skull and the brain, thereby causing
the veins to rupture, resulting in subdural hematomas. She also
denied that the victim’s retinal hemorrhages were related to premature
retinopathy because that condition had healed before the victim
sustained the retinal hemorrhages.

     Following the hearing, the court denied defense counsel’s request
for an adjournment of sufficient duration to permit him to consult
with an expert to explore the possibility whether the treating
physician’s testimony could be contradicted, noting that defense
counsel had effectively cross-examined the treating physician.
Contrary to defendant’s contention, we conclude that the court did not
abuse or improvidently exercise its discretion in denying the
requested adjournment of sentencing (see People v Walker, 115 AD3d
1357, 1357, lv denied 23 NY3d 1069).

     We reject defendant’s further contention that he was denied
effective assistance of counsel based upon defense counsel’s failure
to consult with, or provide the testimony of, an expert to rebut the
testimony of the victim’s treating physician with respect to shaken
baby syndrome. Defendant has failed to meet his burden of
establishing that “such expert testimony was available, that it would
have assisted the [court] in its determination or that he was
prejudiced by its absence” (People v Woolson, 122 AD3d 1353, 1354
[internal quotation marks omitted]; see People v West, 118 AD3d 1450,
1451, lv denied 24 NY3d 1048). Moreover, the record establishes that
defense counsel consulted with medical professionals and effectively
cross-examined the treating physician. Viewing “the evidence, the
law, and circumstances of [this] case, . . . in totality and as of the
time of the representation” (People v Baldi, 54 NY2d 137, 147), we
conclude that defendant received meaningful representation (cf. People
v Oliveras, 21 NY3d 339, 348).

     In appeal No. 2, defendant contends that the court erred in
ordering restitution in the amount of $7,378 to be paid to the Genesee
County Department of Social Services (DSS) for the cost of providing
foster care for the victim. Inasmuch as that item of restitution
                                 -3-                          1373
                                                         KA 13-01618

affects the legality of the sentence, the contention is not
encompassed in the waiver of the right to appeal (see People v
Boatman, 110 AD3d 1463, 1463-1464, lv denied 22 NY3d 1039; see
generally People v Seaburg, 74 NY2d 1, 9). We agree with defendant
that the court erred in determining that DSS was the victim’s
“guardian” (see Executive Law § 621 [6]), and therefore qualified to
obtain restitution for the cost of providing foster care as a “victim”
pursuant to Penal Law § 60.27. We therefore modify the order
accordingly.

     It is well established that restitution may be required for
expenses that “were not voluntarily incurred, but stem from legal
obligations that are directly and causally related to the crime”
(People v Cruz, 81 NY2d 996, 998; see People v McCarthy, 83 AD3d 1533,
1535, lv denied 17 NY3d 819; People v McDaniel, 219 AD2d 861, 861).
Here, however, the foster care expenses are the result of the
placement of the victim in the care and custody of DSS pursuant to a
proceeding in Family Court (see Family Ct Act § 1055 [1]), and thus
DSS is performing its statutory duty pursuant to Social Services Law §
398 (2) (b). We note that the Legislature has specifically provided
that certain governmental agencies and entities are entitled to
restitution when performing their statutory duties (see Penal Law §
60.27 [9], [10], [13]). Section 60.27 (9), for example, was enacted
to permit restitution to police agencies for unrecovered funds used in
undercover drug purchases following the decision in People v Rowe (152
AD2d 907, 909, affd 75 NY2d 948, 949). In Rowe, we determined that,
absent legislative intent to include a city police department as a
“victim,” such funds could not be recovered by means of a court order
of restitution. Similarly, here, in the absence of legislative intent
that DSS is a “victim” pursuant to Penal Law § 60.27, we decline to
impose an obligation on defendant to pay restitution for the
expenditure of public funds for providing foster care for the victim.




Entered:   February 6, 2015                     Frances E. Cafarell
                                                Clerk of the Court